Citation Nr: 1309504	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  09-41 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastritis, including as secondary to service-connected hypothyroidism.

2.  Entitlement to service connection for gout, including as secondary to service-connected hypothyroidism.

3.  Entitlement to service connection for depression, including as secondary to service-connected hypothyroidism.

4.  Entitlement to service connection for obstructive sleep apnea, including as secondary to service-connected hypothyroidism.


(The issues of increased ratings for hypothyroidism, hypertension, lumbosacral spine disability, and sciatica/lumbar radiculopathy of the lower extremities, and the issue of entitlement to a total rating based on individual unemployability are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to February 1992.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the RO in St. Petersburg, Florida that denied entitlement to service connection for gastritis, gout, depressive disorder, and obstructive sleep apnea.

In May 2012, the Board remanded this case to the RO for a Board hearing as to these service connection issues.  A personal hearing was conducted at the RO before the undersigned Veterans Law Judge (VLJ) in October 2012 (i.e., a Travel Board hearing).  A transcript of this hearing is of record.  

The Board notes that the Veteran has submitted additional pertinent evidence to the Board and has waived his right to have the RO initially consider it.  38 C.F.R. § 20.1304(c).

VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  Another Board hearing was held by another VLJ in January 2012 as to other appealed issues, specifically entitlement to increased ratings for a service-connected low back disability, hypertension, and hypothyroidism.  Accordingly, these issues will be adjudicated by that other VLJ in a separate decision issued concurrently with this one.  

The issues of entitlement to service connection for gastritis, gout, and depression are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

On October 16, 2012, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that he is withdrawing his appeal of his claim for service connection for obstructive sleep apnea.


CONCLUSION OF LAW

The criteria are met for withdrawal of the claim for service connection for obstructive sleep apnea.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Obstructive Sleep Apnea

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  This Veteran has withdrawn this appeal as to the issue of service connection for obstructive sleep apnea, and, hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The appeal as to the issue of service connection for obstructive sleep apnea is dismissed.


REMAND

With respect to the claims for service connection for depression, gastritis, and gout, including as secondary to service-connected disabilities, regrettably, additional development is necessary prior to appellate review.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his current gastritis and gout were either directly incurred in service, or were caused or aggravated by his service-connected hypothyroidism.  He testified in October 2012 that he was not treated for depression in service, and he does not contend that his current depression began in service.  Rather, he asserts that he has depression which is either a symptom of or caused by his service-connected hypothyroidism status post thyroidectomy for Graves' disease, and which is also due to his low back pain from his service-connected lumbosacral spine disability.  His wife has testified that she observes changes in his mood when his thyroid hormone levels fluctuate.  

The Board must consider all potential theories of entitlement for these claimed disabilities.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (indicating all potential theories of entitlement - direct, presumptive and secondary, must be considered when adjudicating a claim for service connection).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for arthritis on a presumptive basis if it was manifested to a degree of least 10-percent disabling within one year after service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection is also permissible on a secondary basis if a disability is proximately due, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

VA outpatient treatment records dated in June and December 2009 reflect that the Veteran's primary care physician indicated that his hypothyroidism was under poor control and contributed to dysthymia.  "Dysthymia" is a chronic mood disorder manifested as depression for most of the day, more days than not.  See Stedman's Medical Dictionary, 27th ed., 2000, at 556).  Subsequent private medical records reflect diagnosis and treatment of depression.  

On VA psychiatric examination in May 2010, the Veteran complained of "low mood" with irritability, fatigue, and difficulty sleeping, diminished interest and reduced concentration for the past year.  After an examination, the examiner diagnosed depressive disorder not otherwise specified (NOS), and opined that the Veteran's claimed depression was not caused by or a result of his hypothyroidism.  The rationale for this opinion was that there was no objective evidence to support this relationship, as his thyroidectomy occurred 16 years ago (and he contended that the duration of his current depression was one year) and there was no evidence of a depressive disorder due to this procedure or due to hypothyroidism as his most recent TSH (thyroid-stimulating hormone) level was normal.  Furthermore there was no objective data to support that his current depressive symptoms are aggravated by hypothyroidism. 

Despite the fact that the VA examiner reviewed the claims file and commented on some pertinent medical evidence, the Board finds that this medical opinion is based on an inaccurate factual premise, i.e., that there is no evidence that the depression is related to hypothyroidism.  As noted above, the Veteran's VA primary care physician has indicated that the Veteran's poor control of his hypothyroidism contributed to his dysthymia.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458   (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  Moreover, the examiner did not provide a medical opinion as to whether the current depression is caused or aggravated by any other service-connected disability, to include the service-connected lumbosacral spine disability.  The Board therefore finds that this medical nexus opinion is inadequate, in turn necessitating additional medical comment on this determinative issue of causation or aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); and Velez v. West, 11 Vet. App. 148, 158 (1998) (all indicating that supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability).  See, too, Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion in relation to other relevant evidence).

In another Board decision issued concurrently with this one, the Board has remanded the issue of entitlement to an increased rating for the Veteran's service-connected hypothyroidism, to include whether that disability is manifested by depression, and that issue is thus intertwined with this one.  In other words, it is unclear from the current state of the record as to whether the Veteran's current depression is a symptom of the already service-connected hypothyroidism, or is a separate disorder.  The evaluation of the same manifestation under different diagnoses is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14.  Accordingly, on remand, the VA psychiatric examiner should also indicate whether or not the Veteran has a current psychiatric disorder (such as depression or dysthymia) that is distinct and separate from any dysthymia/depression symptoms of his service-connected hypothyroidism.

With respect to the claims for service connection for gout and gastritis, medical evidence shows current diagnoses of these disabilities, and the Veteran reports a history of these conditions and their symptoms since service.  He is competent to make these proclamations of continuous symptoms since service because this is his lay testimony concerning his firsthand knowledge of a factual matter.  See Washington v. Nicholson, 19 Vet. App. 363 (2005); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board ultimately will have to decide whether his lay testimony concerning this also is credible so as to, in turn, have probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence.). 

Service treatment records reflect that the Veteran was occasionally treated for gastritis and viral gastroenteritis during service, but gastritis was not diagnosed on service separation examination in November 1991, and a VA examiner opined in July 2010 that the current mild gastritis was less likely as not caused by or a result of his in-service gastroenteritis.  A May 2010 examiner opined that there was no objective evidence of chronic gastritis, and that gastritis was not caused by "thyroidectomy for Graves' disease."  This medical opinion is based on an inaccurate factual premise, i.e., that there is no objective evidence of current gastritis.  In fact, although an April 2009 private upper gastrointestinal endoscopy showed a normal stomach, an April 2009 pathology report of a biopsy of the gastric antrum showed minimal chronic gastritis.  Moreover, neither VA examiner provided a medical opinion as to whether current gastritis was aggravated by a service-connected disability, to include hypothyroidism.  The Board therefore finds that these medical nexus opinions are inadequate, in turn necessitating additional medical comment on this determinative issue of causation or aggravation.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006), citing 38 U.S.C.A. § 5103A(d)(2)  and 38 C.F.R. § 3.159(c)(4). 

Service treatment records are negative for treatment or diagnosis of gout, and this condition was not diagnosed on separation examination in November 1991.  However, on one occasion during service in August 1989, the Veteran had an elevated uric acid of 8.9, and was diagnosed with mild hyperuricemia.  Moreover, a December 2011 handwritten note from the Veteran's private physician, Dr. Z. (who also treated the Veteran during service), indicated that the Veteran's uric acid level of 8.6 in November 1992 (within one year after service) was also elevated.  The May 2010 VA examiner opined that the Veteran's gout was not caused or aggravated by thyroidectomy for Graves' disease, but did not provide an opinion as to whether the current gout was incurred in service or is related to the hyperuricemia noted in August 1989, during service.  The Board finds that another medical opinion is required, as this VA medical opinion is inadequate.  Id.; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability (like pain, etc.), but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

The RO/AMC should obtain ongoing relevant treatment records.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive - if not actual - possession of the agency, and therefore must be obtained if potentially relevant or determinative of the claim). 

Finally, on remand, the RO/AMC must review all additional evidence received since the November 2011 statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all VA or private medical care providers that have evaluated or treated him for depression, gout, or gastritis since June 2010.  With his authorization, obtain all identified records that are not already in the claims file.

2.  Then, schedule the Veteran for a VA psychiatric examination for a medical opinion concerning the etiology of his current depression.  The claims file must be provided to and reviewed by the examiner for the pertinent medical and other history.  The examiner should also respond to the following questions:

(a) Does the Veteran have a current psychiatric disorder that is distinct and separate from any dysthymia or depression symptoms of his service-connected hypothyroidism?

(b) If the answer to (a) is yes, what is the likelihood (very likely, as likely as not, or unlikely) that the Veteran's service-connected disabilities (hypothyroidism, a lumbosacral spine disability, hypertension, and/or tinea cruris) caused or permanently aggravated any current psychiatric disorder (including depression)?

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he now has as a result of the aggravation, if it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

3.  Upon receipt of all additional treatment records, obtain a medical nexus opinion as to the etiology of the current gout and gastritis.  The claims file must be provided to and reviewed by the examiner for the pertinent medical and other history.  The examiner should specifically respond to the following questions:

(a) What is the likelihood (very likely, as likely as not, or unlikely) that the current gout and/or gastritis is directly related to the Veteran's military service or dates back to his service?  

(b) What is the likelihood (very likely, as likely as not, or unlikely) the Veteran's already service-connected disabilities (hypothyroidism, a lumbosacral spine disability, hypertension, and tinea cruris), caused or permanently aggravated the current gout and/or gastritis?  

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

4.  Then readjudicate these claims for service connection in light of all additional evidence received since the November 2011 supplemental statement of the case.  If these claims are not granted, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


